PER CURIAM:
This claim was originally filed in the names of Wallace Hancock and Judy Hancock, but when the testimony revealed that the damaged vehicle, a 1978 Ford Bronco, was titled in the name of Wallace Hancock, the Court amended the style of the claim to reflect that fact.
On November 12, 1982, Mrs. Hancock was driving on Witcher Road in Kanawha County, West Virginia, when the right rear tire was damaged by a metal plate, which had come loose from a bridge. The incident occurred at approximately 2:00 p.m. Mrs. Hancock had driven over the bridge, which is a one-lane bridge, between eight and nine o’clock that morning and the plate was in place. The tire was replaced at a cost of $63.97.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways, Adkins v. Sims, 130 W.Va. 645, 46 S.E. 2d 81 (1947). In order fl-r the respondent to be found liable for the damage sustained by claimant, it must have had actual or constructive notice of the defect and a reasonable amount of time to correct it. Davis v. Dept. of Highways, 11 Ct.Cl. 150 (1977). There was no evidence indicating notice to respondent, and apparently, the metal plate had become loose only a short time before the accident. The Court must, therefore, deny the claim.
Claim disallowed.